DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the applicant’s amendment filed on 04/01/2021. Claims 7-12 are remain pending in the application. Applicant’s amendment to claims 7 and 10 have overcome the claim objection previously set forth in the Non-Final Office Action. However, upon reconsideration, a new claim objection has been made. See claim objection below.

Response to Arguments
In response to applicant’s argument for claim 3, remark page 5 “claim 3 was rejected under the second paragraph of 35 U.S.C. 112 as indefinite”. Claims 1-6 are cancelled, and there was no rejection of claim 3 in the previous Non-Final office action.

In response to applicant’s argument for claim 7-12 rejection under 35 U.S.C 101, remark page 6 “accordingly, claim 7, as presented, is allowable for these reasons alone, as are its dependent claims”.

Examiner respectfully disagree, the amended independent claims 7 and 10 additionally recite a sensor unit, a communication unit, and a processing unit, and such additional elements are recited at high level of generality and such elements fail to provide meaningful limitation and to no more than mere instruction to apply the exception. The claims 7 and 10 also recite emitting signal, wherein the signal includes at least one of a recognition of a stopped vehicle, a recognition of a vehicle, a recognition of parking space, and/or a profile of an EKG signal, which 

In response to applicant’s argument for claim 7-12 rejection under 35 U.S.C. 103, remark page 17 “as further regards the obviousness rejection, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the office action.” 
Examiner respectfully disagree, examiner did not rely on the “obvious to try” rationale as a reason to combine Gilbert and Bonneau, but examiner used the “teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Examiner explicitly provide the motivation to combine Gilbert and Bonneau, which would increase fidelity of the template wavelets by reducing noise, see office action page 9. 

Claim Objections
Claims 7 objected to because of the following informalities: 
Claims 7-8 and 10-11 recites “Hoelder exponent”. Examiner believes that applicant recognizes that “hoelder” is an alternative way of spelling “Hölder” as claimed originally, however, the specification spells the term as “Hölder”. Such spelling “Hoelder” should be shown in the specification as an alternative way of spelling Hölder”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "processing unit"  in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Regarding claim 7, the claim recites the process a) detecting and storing at least one measured value pattern characterizing the event; b) multifractally determining a Hoelder exponent as a function of the at least one measured value pattern; c) determining a mother wavelet as a function of the determined Hoelder exponent; d) obtaining a plurality of measured values of a sensor within a time period; e) generating transformed measured values through a wavelet transformation of the detected measured values using the determined mother wavelet; f) comparing the transformed measured values with a stored threshold value; g) identifying that the event, which is characterized by the at least one measured value pattern, has occurred within the time period responsive to a result of the comparing being that at least one of the transformed measured values exceeds the stored threshold value; and h) generating a signal that signals that the event has occurred; and i) emitting the signal.
Step 2A - Prong 1
The limitations of b) “multifractally determining a Hoelder exponent as a function of the at least one measured value pattern”; c) “determining a mother wavelet as a function of the determined Hoelder exponent”; and e) “generating transformed measured values through a wavelet transformation of the detected measured values using the determined mother wavelet”, as drafted, are processes that, under broadest reasonable interpretation, cover performance of mathematical formulas and calculations. For example, “determining a Hoelder exponent” in the context of this claim encompasses solving a mathematical function involving the measured value pattern to obtain the Holder exponent. Similarly, “determining a mother wavelet” in the 

The limitations of f) “comparing the transformed measured values with a stored threshold value”; and g) “identifying that the event, which is characterized by the at least one measured value pattern, has occurred within the time period responsive to a result of the comparing being that at least one of the transformed measured values exceeds the stored threshold value”, as drafted, are processes that, under broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses a human looking at the transformed measured values with the stored threshold value and comparing the two. Similarly, “identifying” in the context of this claim encompasses a human determining whether the threshold value was exceeded in the comparison step and, if so, recognizing that the event has occurred. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A - Prong 2
These judicial exceptions are not integrated into a practical application. In particular, the claim recites the following additional elements: a) “detecting and storing at least one measured value pattern characterizing the event”; d) “obtaining a plurality of measured values of a sensor 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. In particular, the “detecting” and “obtaining” and “emitting” steps are well-understood, routine, and conventional functions amounting to mere receiving or transmitting of data over a network. MPEP 2106.05(d)(ll)(i). Similarly, the “storing” and “generating” steps are well-understood, routine, and conventional functions amounting to mere storing and retrieving of information in memory. MPEP 2106.05(d)(ll)(iv). The claim is not patent eligible.

Regarding claim 10, recites an apparatus that is corresponding to the method claim 7, thus it is rejected under the same rationale as that applied above to claim 7.

Regarding claim 8, the rationale explained above with respect to claim 7 is applied. Furthermore, claim 8 recites the step of “approximating the mother wavelet using a B-spline scaling function based on the Hoelder exponent”, which covers performance of mathematical formulas and calculations, and so falls within the “Mathematical Concepts” grouping of abstract ideas. The claim is not patent eligible.

Regarding claim 11, recites substantially similar limitations to those of claim 8 and therefore is rejected under the same rationale as that applied above to claim 8.

Regarding claim 9, the rationale explained above with respect to claim 7 is applied. Furthermore, claim 9 recites the step of “determining at which points in time within the time period the stored threshold value is exceeded by the transformed measured values, wherein the generating of the signal includes integrating information of the points in time into the signal”, which encompasses the mental process of a human identifying the time values where the threshold value was exceeded in the comparison step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The claim is not patent eligible.

Regarding claim 12, recites substantially similar limitations to those of claim 9 and therefore is rejected under the same rationale as that applied above to claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US - 20170050599) in view of Bonneau et al (US - 6002794).

Regarding claim 7, Gilbert teaches a method for recognizing an event (FIG. 1; [0069]), the method comprising:
a. detecting, via a sensor unit and storing at least one measured value pattern characterizing the event (FIG. 1,102; [0071]);
c. determining a mother wavelet (use of wavelet transformation to generate template event; FIG. 1,108; [0070], [0076]);
d.    obtaining, via the sensor unit, a plurality of measured values of a sensor unit within a time period (FIG.2, 202);
e.    generating transformed measured values through a wavelet transformation of the detected measured values using the determined mother wavelet (FIG. 2, 208; [0097]);
f.    comparing the transformed measured values with a stored threshold value (pattern matching process 302 can determine match based on threshold of number of determinations of acceleration event types; FIG. 2, 206; [0085], [0095]);
g.    identifying that the event, which is characterized by the at least one measured value pattern, has occurred within the time period responsive to a result of the comparing being that at least one of the transformed measured values exceeds the stored threshold value (FIG. 2, 208; [0095]); and
Emitting the signal via a communication unit or a wireless communication unit (FIG. 10, T1-T3; [0133]. [0085] based on the comparison of motion data sensor and templatesl, the impact event is determined. An impact type classification can be converted into a more friendly output as descriptive information, and the determined impact typed can be provided as the output. also shown in figure 3, the output of processor 302 is output to external or other internal component); wherein the signal includes at least one of a recognition of a stopped vehicle, a recognition of a vehicle, a recognition of a parking space, and/or a profile of an EKG signal ([0070] the method and apparatus perform the analysis of impact event [i.e. recognition of a stopped vehicle] or non-impact events, such as acceleration/braking events of vehicles), and wherein the method is performed by a processing unit (figure 3 [0090] pattern matching processor is performing method of figure 1 and 2).
Although it generally teaches using wavelet transformation with respect to the templates and the sensor data, Gilbert does not specifically teach multifractally determining a Holder exponent as a function of the at least one measured value pattern, and determining the mother wavelet as a function of the determined Holder exponent. Bonneau similarly teaches pattern recognition using wavelet transforms. In particular, Bonneau further teaches: multifractally determining a Hoelder exponent as a function of the at least one measured value pattern (wavelet-fractal transformation using Holder exponents; [0005], [0015]), and determining the mother wavelet as a function of the determined Hoelder exponent
(use of Holder exponent to distinguish noise from actual object information; [0069]). In addition, Bonneau also teaches the compressed data are to be transmitted via a network (Bonneau, column 1 line 51 – column 1 line 66 or [0005]) and the encoded data can be, for example, the encoded compressed images of every car model and the system can identify any vehicle which was scanned (Bonneau, column 21 line 1 – 18 or [0072]).
([0069]).

Regarding claim 10, recites substantially similar limitations to those of claim 1 and therefore is rejected under the same rationale as that applied above to claim 1.

Regarding claim 8, Bonneau teaches the determination of the mother wavelet includes approximating the mother wavelet using a B-spline scaling function based on the Hoelder exponent (wavelet transformation performed using spline basis set; [0005], [0012], [0029]).

Regarding claim 11, recites substantially similar limitations to those of claim 8 and therefore is rejected under the same rationale as that applied above to claim 8.

Regarding claim 9, Gilbert teaches after g, determining at which points in time within the time period the stored threshold value is exceeded by the transformed measured values (motion sensor data and template are compared in time domain; [0074]), wherein the generating of the signal includes integrating information of the points in time into the signal (data points z considered in relation to wavelet transformation include time data; Table of Relationships, page 8; [0127]).

Regaring claim 12, recites substantially similar limitations to those of claim 9 and therefore is rejected under the same rationale as that applied above to claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183